Fourth Court of Appeals
                                San Antonio, Texas
                                       July 15, 2015

                                   No. 04-15-00234-CV

                  IN THE INTEREST OF J.F.B., ET AL., CHILDREN,

                From the 218th Judicial District Court, Wilson County, Texas
                            Trial Court No. 13-10-0610-CVW
                   Honorable Melissa Uram-Degerolami, Judge Presiding


                                      ORDER

    Appellant Dorothy D.B.’s second motion for extension of time to file brief is hereby
GRANTED. Time is extended to August 3, 2015. Further extension of time will be disfavored.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court